DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant filed a communication dated 05/13/2021, in which claims 1, 11, and 14 have been amended. Thus, claims 1-20 are pending in the application.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/13/2021 has been entered.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are  rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of managing risk relationships and handling insurance claims without significantly more. 
Examiner has identified claim 1 as the claim that represents the claimed invention presented in independent claims 1, 11, and 14.
Claim 1 is directed to a system which is one of the statutory categories of invention (Step 1: YES
Claim 1 is directed to a system comprising the back-end application computer server including a computer processor, and a computer memory coupled to the computer processor and storing program instructions that, when executed by the computer processor, a communication port coupled to the back-end application computer server; and a remote claim handler device, which performs a series of steps, e.g., providing resource allocation request servicing for risk; receiving a first resource allocation request from a first entity, the first resource allocation request being associated with a first company; automatically determining that the first resource allocation request is not associated with a risk relationship between the enterprise and the first company; arranging  for the first resource allocation request to be processed via a claim servicing entity, wherein resource allocation requests that are determined to be associated with a risk relationship between the enterprise and the first company are not processed via the claim servicing entry thereby reducing a number of electronic messages transmitted via a distributed communication network;  routing information about the first resource allocation request to a request handler device of the enterprise for processing; automatically generating a first communication with a first graphical indication in connection with the first resource allocation request; receiving a second resource allocation request from a second entity, the second resource allocation request being associated with the first company; automatically determining that the second resource allocation request is to be processed in accordance with a risk relationship between the enterprise and the first company; routing information about the second resource allocation request to a request handler device of the enterprise for processing, wherein the request handler device may be the same device that received the information about the first resource allocation request; automatically generating a second communication with a second graphical indication in connection with the second resource allocation request, wherein the a communication port to the back-end application computer server to facilitate a transmission of data with a remote device to support a graphical interactive user interface display via the distributed communication network, the interactive user interface display providing information about processed resource allocation requests; a remote claim handler device for handling insurance claims and displaying information provided by the back-end application computer server; wherein the back-end application computer server facilitates updating of electronic records in a risk relationship data store. These limitations describe the abstract idea of managing risk relationships and handling insurance claims (with exception of the italicized terms above), which correspond to Certain Methods of Organizing Human Activity: fundamental economic principles or practices. The computer device limitations, e.g., back-end application computer server, computer processor, computer memory, distributed communication network, request handler device of the entity, request handler device of the enterprise, device, communication port, remote device, graphical interactive user interface display, remote claim handler device, and data store, do not necessarily restrict the claim from reciting an abstract idea. Thus, claim 1 is directed to an abstract idea (Step 2A-Prong 1: YES).
This judicial exception is not integrated into a practical application because the additional limitations of a back-end application computer server, computer processor, computer memory, distributed communication network, request handler device of the entity, request handler device of the enterprise, device, communication port, remote device, graphical interactive user interface display, remote claim handler device, and data store are no more than simply applying the abstract idea using generic computer elements. The additional elements listed above are all recited at a high level of generality and under their broadest reasonable interpretation comprises Step 2A-Prong 2: NO).
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of back-end application computer server, computer processor, computer memory, distributed communication network, request handler device of the entity, request handler device of the enterprise, device, communication port, remote device, graphical interactive user interface display, remote claim handler device, and data store limitations are recited at a high level of generality in that it results in no more than simply applying the abstract idea using generic computer elements. The computer network limitations are a field of use limitations (MPEP 2106.05(h)).The additional elements when considered separately and as an ordered combination do not amount to add significantly more as these limitations provide nothing more than to simply apply the exception in a generic computer environment (Step 2B: NO).  Thus, claim 1 is not patent eligible.
Similar arguments can be extended to the other independent claims, claims 11 and 14; and hence claims 11 and 14 are rejected on similar grounds as claim 1.
Dependent claims 2-10, 12-13, and 15-20 have further defined the abstract idea that is present in their respective independent claims 1, 11, and 14; and thus correspond to Certain Methods of Organizing Human Activity, and hence are abstract in nature for the reason presented above. The dependent claims 2-10, 12-13, and 15-20 do not include any additional 
Response to Arguments 
With respect to the 35 U.S.C. 103 rejection of claims 1-20, Examiner withdraws the rejection in view of the Applicant’s remarks/claim amendments filed on 05/13/2021.
Applicant's arguments filed  on 05/13/2021 have been fully considered, but are not persuasive due to the following reasons:
With respect to the rejection of claims 1-20 under 35 U.S.C. 101, Examiner notes that the 35 U.S.C. 101 rejection, presented above in this office action, explains why Examiner respectfully declines Applicant’s request to withdraw the 35 U.S.C. 101 rejection of claims 1-20.
Applicant argues that “Claim 1 is directed to a system that provides resource allocation request servicing for risk relationships via a back-end application computer server of an enterprise. The as-filed Specification explains how the elements of Claim 1 improve the operation of the computer system……… The hardware elements arranged and operating as specifically recited in Claim 1 clearly improve the operation of the overall system (resulting in improved computer network traffic by reducing the electronic messages that would be transmitted if resource allocation requests that are determined to be associated with a risk relationship between the enterprise and the first company were also processed via the claim servicing entry).” Examiner respectfully disagrees and notes the following:
With respect to Step 2A, Prong 1, Examiner respectfully notes that “resource allocation request servicing for risk relationships via a back-end application computer server of an 
Furthermore, Applicant asserts that “reducing a number of electronic messages transmitted via a distributed communication network’ as is now recited in Claim 1 improves the operation of a computer system and is patent eligible subject matter. Therefore, reconsideration of the 35 USC § 101 rejection of Claim 1 is respectfully requested.” Examiner respectfully disagrees and notes determining whether claim 1 integrates the abstract idea into a practical application by providing technical/technology improvements are considered under Step 2A-Prong 2.
Therefore, with respect to Step 2A, Prong 2, Examiner disagrees with Applicant assertion that the claimed subject matter relates to a specific improvement in computer-related technology. Examiner respectfully notes that there is no technology/technical improvement as a result of implementing the abstract idea. Receiving, determining, routing, generating, selecting, displaying, updating, transmitting, providing, and storing insurance/claims risk relationship information simply amount to the abstract idea of managing risk relationships and handling insurance claims. There is no computer functionality improvement or technology improvement. The claim does not provide a technical solution to a technical problem. If there is an 
Hence, Examiner respectfully declines Applicant’s request to withdraw the 35 U.S.C. 101 rejection of claims 1-20. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is the following:
Snyder (U.S. Patent Application Publication No. US 2014/0067428-A1) “Apparatus, Method and Article to Provide an Insurance Workflow Management System”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED H MUSTAFA whose telephone number is (571) 270-7978.  The examiner can normally be reached on M-F 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMMED H MUSTAFA/Examiner, Art Unit 3693                                                                                                                                                                                                        

/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3693